Ellerin, J. (dissenting).
I cannot agree that the ambiguous circumstance of a taxicab proceeding with its "bright lights up” is a sufficient predicate, without more, to justify a full scale search and seizure of the cab and its passengers. In so holding here, the majority appears to have ignored the carefully crafted standards governing the permissible parameters of police intrusion which are designed to strike a reasonable balance between the government’s interest in law enforcement and the predominating constitutional concern with safeguarding the privacy and security of every person against unreasonable searches and seizures. (People v De Bour, 40 NY2d 210; People v Cantor, 36 NY2d 106.) Under those standards, the qualitative import of the underlying facts and circumstances known to the police officer at the time he initiates his encounter determines "first whether or not the police action was justified in its inception and secondly whether or not that action was reasonably related in scope to the circumstances which rendered its initiation permissible”. (People v De Bour, supra, at 215; People v Stewart, 41 NY2d 65.)
Thus, here we must look to the knowledge possessed by the police officers in the instant case at the time they initiated their encounter with defendants. According to the testimony of Police Officer Robert Biondo, on November 9, 1983, he together with Officers John Carberry and James Simrod, all members of the "taxi squad” unit and in plain clothes, were on patrol in an unmarked yellow medallion taxicab which was stopped at the corner of 145th Street and Broadhurst Avenue in Manhattan. At about 7:30 that evening, Biondo, who was seated in the driver’s seat, glanced at his rearview mirror and observed a livery cab proceeding eastbound on 145th Street with its high beam lights on. Recognizing this as a signal used by cabdrivers when in need of assistance, the police vehicle immediately began following the livery cab, and by honking the horn, flicking the bright lights on and off and flashing a red FBI signal light on top of the dashboard, directed the cab to pull over to the curb.
Biondo claimed that after the lights and signals in his vehicle were activated, the two passengers in the rear seat of the livery cab allegedly made "furtive” movements—defendant Davis looking over his right shoulder two or three times, *274making "eye contact” with Biondo, and then making a "quick forward bending motion”, while defendant Harris, after looking over his shoulder, made a jamming motion with his right hand.
When the livery cab stopped and pulled over to the curb in response to the signals of the police occupied taxicab, the three police officers, with guns drawn and badges displayed, surrounded the cab, opened the passenger doors, and immediately ordered the two passengers out. Significantly, the officers made no inquiry of the driver, nor did they order him to leave the vehicle. Biondo asserts that after the passengers exited, he looked into the rear of the cab and saw the handle of a gun protruding from beneath the driver’s seat and that he also observed another gun handle sticking out of the crack between the rear seat cushion and the rear back cushion where Harris allegedly had been sitting.
The cabdriver was unavailable to testify on the date of the hearing and the parties stipulated that, if called as a witness, he would testify as he had before the Grand Jury. As is relevant here, the driver had stated that he did not know whether or not his high beam lights were on, but that he did not intentionally put them on, nor was he in distress at the time. It may also be noted that there was no testimony, or intimation, that as they approached the cab the officers were in any fear for their own safety or that the defendant passengers posed a danger to them.
The testimony of Officer Biondo established that the initial police action directing the livery cab to pull over and stop was prompted solely by the fact that the cab was traveling at night with its high beam lights on and that such was known to sometimes be used by cabdrivers as a distress signal. While the majority refers to "one continuous and rapidly unfolding transaction”, implying that additional facts emerged after the police signaled the cab to stop which would justify the subsequent seizure of the cab and its passengers, the record indicates that the only additional factor was the alleged observation by Biondo of certain "movements” made by the defendants in the back of the livery cab. This testimony was viewed by the trial court with understandable scepticism,* and, in*275deed, the majority itself asserts that its conclusion as to the over-all propriety of the police action in this case does not rest upon the reference to the defendants’ alleged "movements” and it is emphasized that the conclusion would be the same even if this aspect of the police testimony "were to be fully discounted”. What is significant, however, is that once the livery cab was directed by the police vehicle to pull over and stop it did so promptly and no attempt was made to flee nor was any other untoward conduct exhibited indicative of criminality.
In People v De Bour (supra), the Court of Appeals delineated with sensitive precision the still controlling standards governing the gradations of permissible police intrusion which, in any given case, are dependent upon the weight and import of the underlying precipitating facts and circumstances known to the police officer at the time he undertakes to act. It is emphasized therein, and bears repetition, that consistent with our constitutional protections there is never a justification for intrusion on the security and privacy of an individual which "is undertaken with intent to harass or is based upon mere whim, caprice or idle curiosity” (at 217).
It is only where a police officer has some objective credible reason, not necessarily indicative of criminality, that the first level minimal intrusion of approaching an individual to request information is permissible. "The next degree, the common-law right to inquire, is activated by a founded suspicion that criminal activity is afoot and permits a somewhat greater intrusion in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information, but short of a forcible seizure” (People v De Bour, supra, at 223; emphasis added). It is only where the police entertain a reasonable suspicion that a particular person has committed, is committing or is about to commit a crime, that a forcible stop and detention of that person is permitted, with a corollary right to frisk if the officer reasonably suspects that he is in danger of physical injury from the detainee (supra).
*276Viewing the factual predicate in the instant case within that framework, it can be said to have provided, at most, a founded suspicion that criminal activity was afoot which was sufficient to justify a stop for purposes of obtaining explanatory information. It fell far short, however, of the necessary foundation to justify police conduct, such as took place here, which constituted a full scale search and seizure. (People v Allende, 39 NY2d 474; People v Ingle, 36 NY2d 413.)
The majority properly notes that the circumstances of the livery cab proceeding with its high beam lights on must be viewed from the vantage of the police officers in determining whether their subsequent conduct was appropriate. The fact that the officers knew that high beam lights were sometimes used by cabdrivers as a distress signal was certainly a circumstance warranting further explanation. However, such signal standing alone, notwithstanding its grandiloquent characterization by the majority as a "grim and silent signal of menace”, was an ambiguous circumstance since, as the hearing court noted, high beam lights are also known to be frequently used to produce greater visibility in the darkness or, as was here ultimately shown to be the case, such lights have been known to be switched on inadvertently.
The probable cause which stems from the commission of a traffic offense, the predicate for the police action in the cases cited by the majority, is of a far different character than the equivocal signal here present which was subject to varying noncriminal interpretations. Nor could the various alleged innocuous "movements” of the passengers, even if considered, be used as an indicator of criminal behavior, as the People urge. Any person traveling in a livery vehicle which is being followed closely behind by another taxicab with lights flashing and horn honking, could reasonably be expected to look over his or her shoulder and make various nervous movements. Behavior which is susceptible of innocent as well as culpable interpretation, such as the high beam light signal or the movements by the passengers here described, cannot be said to constitute probable cause (People v Davis, 36 NY2d 280) or a reasonable suspicion that a crime is being committed. (People v Allende, supra.)
A simple inquiry directed to the driver of the livery cab by any one of the three armed police officers surrounding the cab would have elicited the fact that the high beam signal was not intended to communicate "distress”. Yet, despite the officers’ supposed concern for the driver’s safety, they did not once *277focus their attention upon him. Indeed, no inquiry was made of the driver at all, either to ascertain his well-being or to confirm the suspicions allegedly aroused because of the supposedly purposeful activation of the high beam lights. The majority cautions about the dangers that a "delay for a parley” might entail, but a reasonable assessment of the attendant facts and circumstances here present at the time the officers approached the vehicle do not support such concern. Notwithstanding that the cab was proceeding at night with its high beam lights on, the accompanying facts that it was not speeding when it was first sighted by the police officers, that it was promptly brought to a stop in response to the police signal to do so, that there had been sufficient light to see the alleged "movements” of the passengers prior to the stop, that there were no untoward or threatening acts by any of the occupants, and that there was a complete absence of testimony regarding any fear on the part of the officers for their safety, all emphasize that the immediate, peremptory search and seizure of the passengers and passenger area of the cab were wholly unwarranted and constituted an unreasonable and unjustifiable intrusion upon defendants’ Fourth Amendment rights. That the police ultimately recovered guns as a result of a search that was unjustified at its inception cannot thereafter serve to validate that search. (People v De Bour, 40 NY2d 210, supra.) A disturbing import of the majority’s holding here is that it allows precisely such an impermissible "validation” of a constitutionally infirm search and seizure.
The police in the instant case could properly have stopped the livery cab for purposes of making an inquiry and obtaining information from the driver as to the significance of the lights, but in the absence of any further indication that a crime had taken place or was about to take place, there was no justification for the intensity of the police confrontation, or the degree of intrusion which took place here. (See, People v Howard, 50 NY2d 583; People v Bronston, 68 NY2d 880.) While the nature and location of the area where a subject is detained has been held to be one of the factors which may be considered in determining whether, in a given case, the police acted reasonably (People v Bronston, supra), that fact must not be allowed to be improperly utilized as a justification for untoward or excessive police behavior against those of our citizens who happen to live, work or travel in what are characterized as "high crime areas”. Unfortunately, it would *278appear that in the instant case it is being so used. To permit that factor to bootstrap into probable cause what was, realistically, no more than an objective credible reason for the police to approach and request information, or, at most, a founded suspicion that criminal activity was afoot activating the common-law right to inquire, is to impermissibly render impotent for many of our citizens the constitutionally founded right to be secure against unreasonable searches and seizures.
Accordingly, the order suppressing the physical evidence should be affirmed. The facts observed by these police officers do not establish a predicate sufficient to justify their subsequent actions particularly with respect to ordering the defendants out at gunpoint and immediately undertaking a search of the area of the vehicle where defendants had been sitting, leading to an improper seizure of the physical evidence.
Sandler, J. P., and Ross, J., concur with Wallach, J.; Rosenberger and Ellerin, JJ., dissent in an opinion by Ellerin, J.
Order, Supreme Court, New York County, entered on April 23, 1984, and order of said court, entered on May 11, 1984, reversed, on the law and the facts, the indictment reinstated, and the matter remanded to the hearing court for further proceedings.

 Significantly, this same team of undercover police officers (Biondo, Carberry and Simrod) have given remarkably similar testimony in previous cases, even down to the detail of the defendant’s making "eye contact”. (People v Judge, 117 Misc 2d 912; People v Bay, NYLJ, Dec. 11, 1984, at 7, *275col 1.) Courts have registered increasing concern over the "stock testimony” of police officers in the "Taxi Squad” regarding furtive gestures and eye contact by livery cab passengers giving rise to suspicion of criminal activity. This has been criticized as tailored testimony to mask a course of conduct of regularly stopping vehicles in Harlem and upper Manhattan without probable cause in the hopes of finding contraband (e.g., People v Ocampo, 129 Misc 2d 217; People v Castro, 125 Misc 2d 15; People v Bay, supra).